Citation Nr: 1630231	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  11-14 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right foot disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a left leg disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May1966.  He was originally discharged under conditions other than honorable.  A November 1966 administrative decision determined that the Veteran's discharge should not be a bar to VA benefits.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of that hearing is associated with the claims file.

Additional evidence in the form of VA examination reports have been added to the Veteran's claims file since the RO last considered the Veteran's claims.  In May 2016, the Veteran's representative submitted a waiver of RO review of that evidence.  38 C.F.R. § 20.1304 (2015).

The issues of entitlement to service connection for a low back disability and entitlement to service connection for a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The probative evidence of record does not demonstrate that it is at least as likely as not that the Veteran's current left leg disability is related to his active duty service or a service-connected disability.


CONCLUSION OF LAW

A left leg disability was not incurred in, or aggravated by, active service, nor proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  Prior to the initial adjudication of the Veteran's claim, a letter dated in September 2010 satisfied the duty to notify provisions as to direct incurrence service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was not provided notice as to the secondary service connection aspect of his claim.  However, the Board finds that the Veteran has not been prejudiced by this notice defect.  Rather, the record reflects that he had actual notice in this regard.  A statement of the case issued in March 2012 contained the provisions of 38 C.F.R. § 3.310 pertaining to the establishment of service connection on a secondary basis.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA medical treatment records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).

In addition, the Veteran was provided with a VA examination in July 2014.  Review of the examination report reflects that it is adequate in this case, as it was based on a review of the claims file, clinical examination, and interview of the Veteran.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, the opinion provided is based upon an accurate review of the facts in this case and provides sufficient explanation and rationale to support the opinion.  Accordingly, the Board finds the July 2014 VA opinion as to the etiology of the Veteran's left leg disability to be adequate.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the November 2012 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that service connection for a left leg disability is warranted.  During his November 2012 hearing before the Board and in various lay statements of record, he alleged that he injured his left leg during military service, and that he has experienced pain continuously since that time.

As a preliminary matter, the Veteran asserts that his left leg disability is secondary to his currently nonservice-connected low back disability.  The issue of entitlement to service connection for a low back disability is being remanded.  However, the issue of entitlement to service connection for a left leg disability on a secondary basis is not inextricably intertwined with the issue of entitlement to service connection for a low back disability because the outcome of the low back claim will not have a substantial effect on the merits of his claim for service connection for a left leg disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  As will be discussed below, the preponderance of the evidence shows that his left leg disability is not caused or aggravated by his back disability.  Even if service connection for a low back disability was granted on remand, secondary service connection would not be warranted, as discussed below.  Therefore, remand of this issue is not required.

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may be established on a secondary basis for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a)-(b) (2015).  In order to establish service connection on a secondary, there must be evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disorder.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability that results from the aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

The Veteran's service treatment records reflect treatment for left shin pain.  In October 1965, the Veteran complained of pain in his left leg.  A November 1965 service treatment record reflects that the Veteran hit his shin with a baseball several weeks before.  The records note that he pulled a muscle in his thigh.  A December 1965 X-ray of the left shin was conducted.  The X-ray report notes the Veteran's reports of left shin pain for the prior several months, and indicates that examination was negative.  The X-ray report notes "poor processing" and a direction for a repeat X-ray.  A January 1966 physical examination shows that the Veteran's lower extremities were normal.  In a report of medical history, completed at that time, the Veteran noted that his left shin still bothered him.  A May 1966 separation examination report reflects that the Veteran's lower extremities were normal.  In a report of medical history, completed at that time, the Veteran denied any bone, joint, or other deformity; neuritis; foot trouble; "trick" or locked knee; cramps in the legs; arthritis or rheumatism; and lameness.  He did not otherwise indicate any problem with his left leg.

VA treatment records from 1969 reveal continued complaints of left shin pain.  A November 1969 X-ray of the left shin showed the bones to be intact with no evidence of bony or soft tissue abnormalities.  In November 1969, there was pain in the left leg and knee.  The Veteran explained that he had been experiencing the pain two to three times per year.  He reported that he bumped the area in service when he was struck by a baseball which caused his leg to become numb for a couple of days.  He explained that he experienced intermittent pain since that time.  He also reported that he bumped the leg once when going along the overhead ladder of the physical fitness course and bumped one of the support posts.  Physical examination showed tenderness of the lower anterior left tibia with no scars.  The diagnosis was "probably shin splint type of pain."  Another November 1969 treatment record found no evidence of pathology of the left shin.  In January 1970, he noted continued pain in the left leg.  A January 1970 orthopedic evaluation reflects that the Veteran had a history of left tibial pain for the prior two to three years, constant since September 1969.  He noted having been hit by a ball in 1965 and reported intermittent pain at that time.  Physical examination was normal.  The physician diagnosed rule out contusion and stated that there was no bony pathology at that time.  A January 1970 X-ray of the left lower extremity showed no abnormal changes in the bones of the left lower extremity and no evidence of bone destruction or periosteal reaction.  There was some swelling in the ankle joint.  An February 1976 VA treatment record notes the Veteran's reports that he injured his left lower leg and was unable to move it for three days after being hit in the leg by a baseball.  

VA treatment records from March 2010 through November 2010 reveal complaints of and treatment for left leg pain.  May 2010 treatment records reflect that the Veteran complained of left leg edema and pain.  He described the pain as originating in his heel and traveling up the back of his calf.  He denied any trauma to the area.  An ultrasound of the lower extremities reportedly showed no evidence of deep vein thrombosis.  One treatment report notes the Veteran's reports of a "hole in his leg," but examination did not reveal any such hole.  He reported pain from the ankle to the knee.  The Veteran presented in June 2010 with additional complaints of left leg pain with discoloration.  The diagnosis was bilateral leg pain, and the physician noted that peripheral arterial disease should be considered due to the Veteran's history of heavy smoking.  In June 2010, an ankle-brachial index test (ABI) of the bilateral lower extremities was conducted, which revealed right and left mild to moderate peripheral arterial disease.  In July 2010, he reported left shooting pains in the medial and anterior ankle.  The diagnosis was mild peripheral arterial disease.  A November 2010 record reflects continued treatment for peripheral artery disease.

In November 2010, the Veteran underwent a VA examination.  He reported left anterior shin pain with weather changes.  Physical examination of the lower extremities was normal, but there was decreased sensation in the bilateral lower legs, symmetrically, in stocking glove distribution.  Gait was somewhat antalgic.  There was hyperpigmentation of the lower left leg with cool feet and decreased hair to the mid-pretibial region with a few hairs on the left second toe.  The left great toenail was removed.  The diagnoses included peripheral vascular disease of the right and left leg.  The examiner stated that the Veteran's peripheral vascular disease was not related to military service.

In a September 2012 VA opinion, the examiner opined that it was less likely than not that the Veteran's peripheral vascular disease of the left leg was related to his in-service shin injury.  The examiner explained that there was no evidence that a shin injury would cause or aggravate the development of peripheral vascular disease or venous disease of the lower extremities.  The examiner noted that the Veteran's vascular disease was more likely due to his long-term smoking and other metabolic abnormalities, and that his venous stasis was, in part, possibly aggravated by his radiculopathy.

In July 2014, the Veteran underwent another VA examination.  After performing a physical examination, the examiner found no evidence of a left knee disorder or a left shin disorder.  The diagnoses were status post contusion of the shin; peripheral vascular disease; and stasis dermatitis.  

In a separate medical opinion, the examiner concluded that it was less likely than not that the Veteran's diagnosed peripheral vascular disease or stasis dermatitis were caused or aggravated by his active duty service or back disability, as unilateral shin trauma and back strain do not cause bilateral peripheral vascular disease or venous stasis.

After a thorough review of the evidence of record, the Board concludes that service connection for a left leg disability is not warranted in this case.  The evidence of record reflects a current diagnosis of peripheral vascular disease and stasis dermatitis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997).  Additionally, the Veteran's service treatment records demonstrate that the Veteran injured his left shin during military service.  Thus, there is evidence of in-service incurrence of a left leg injury.

However, there is no medical evidence of record linking the Veteran's left leg disability to his active duty service or to a service-connected disability.  The only medical evidence of record addressing the etiology of the Veteran's peripheral vascular disease and stasis dermatitis are the September 2012 and July 2014 VA examinations, which both concluded that the Veteran's left leg disability was not etiologically related to his military service, nor proximately due to or chronically aggravated by a service-connected disability.  The July 2014 VA opinion was based upon a thorough review of the evidence of record and provided sufficient supporting rationale for the opinion provided; accordingly, the Board finds that opinion to be probative and entitled to significant probative weight.

The Board acknowledges the Veteran's contentions that he experienced left shin pain during service and has experienced shin pain continuously since service discharge.  The Veteran is competent to describe symptoms of left shin pain.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

However, the July 2014 VA examiner found no evidence of a left shin disability and that the Veteran's current left leg disabilities of peripheral vascular disease and stasis dermatitis are not related to his in-service left shin injury; therefore the pain from that injury which the Veteran reports as having been consistent since service is not evidence linking his current peripheral vascular disease or stasis dermatitis to service.  Indeed, the medical evidence immediately following service discharge found no pathology relative to the Veteran's reports of pain.  As he reports symptoms of pain currently which are the same as during and immediately after service discharge following his left shin injury, and because the medical evidence of record shows no evidence of a current shin disability, the Veteran's left shin pain is not a disability for which service connection may be granted.  Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

In this case, there is no competent and credible lay or medical evidence, of record linking the Veteran's currently diagnosed peripheral vascular disease or stasis dermatitis to service or any incident of service, and there is no diagnosis of a separate left shin disability manifested by pain.  Accordingly, the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection for a left leg disability is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left leg disability, to include peripheral vascular disease, stasis dermatitis, and a left shin disability, to include as secondary to a service-connected disability, is denied.



	(CONTINUED ON NEXT PAGE)


REMAND

The Board regrets the delay of another remand.  Unfortunately, the directives set forth in the June 2014 remand with respect to the Veteran's claim for entitlement to service connection for a low back disability were not complied with.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

In its June 2014 remand, the Board found the September 2012 VA opinion that the Veteran's low back disability was not related to his military service to be inadequate because the examiner did not address the positive evidence in the claims file showing treatment for low back pain after separation from service and before an intervening post-service injury.  In that regard, the VA examiner found that the Veteran's low back disability was most likely related to a post-service low back injury in 1974.  However, the claims file contains VA treatment records dated in 1970 in which the Veteran complained of low back pain which were not addressed by the examiner, as well as the significance of a November 1974 X-ray report which showed disc narrowing of the spine.  Therefore, the Board requested a new VA opinion which adequately discussed all pertinent evidence, including the VA treatment records from the 1970's.

Although a new VA examination was conducted in July 2014, the opinion provided in that examination report suffers from the same inadequacies as the September 2012 opinion.  The examiner opined that the Veteran's degenerative disc disease of the lumbar spine was not related to his active duty service because "the effects [of the] interceding occupational injuries cannot be excluded . . ., were severe . . . resulting in surgical intervention and not withstanding disc space narrowing noted on 1995 lumbar films, a common finding in the population, and noted some 30 years following discharge."  Initially, the Board notes that the VA examiner incorrectly noted that the Veteran's disc space narrowing was "noted some 30 years following discharge," which is incorrect.  The X-ray report showing disc space narrowing was conducted in November 1974, a mere eight years after service discharge.  Moreover, the examiner failed to discuss the post-service complaints of low back pain in 1970, as requested.  Additionally, the examiner did not discuss the private opinions provided in February 2011 and August 2012, as requested.  Accordingly, the Board finds that the July 2014 VA opinion does not comply with its prior remand directives, and a new VA examination is necessary.

The Veteran's claim for entitlement to service connection for a right foot disability as secondary to a low back disability is inextricably intertwined with the issue of entitlement to service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of each low back disability present.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in connection with the examination.  Any indicated tests or studies should be completed.  The examiner must address the following:

(a) List all diagnoses pertaining to the low back.

(b) Express an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any low back disability was caused by or related to active service.

In providing the requested opinion the examiner is asked to discuss the following:

*The private opinions provided in February 2011 and August 2012.

*The contention that the in-service back injury predisposed the Veteran to develop his current low back disability.

*The Veteran's statements that he has suffered pain continuously since the in-service injury.

*The significance of the 1970 VA treatment records showing complaints of and treatment for low back pain and the significance of the November 1974 radiographic report reflecting disc space narrowing of the spine.

A complete rationale for all opinions must be provided.

2.  Thereafter, the RO must review the opinion report and ensure that it is in complete compliance with the directives of this remand.  

3.  Following completion of the above-requested development, the RO must readjudicate the issue of entitlement to service connection for a low back disability.  

4.  If, and only if, service connection for a low back disability is granted, send the Veteran a notification letter regarding secondary service connection and schedule the Veteran for a VA examination to determine the nature and etiology of any right foot disability present.  The claims file must be made available to and reviewed by the examiner in connection with the examination.  Any indicated tests or studies should be completed.  The examiner must address the following:

(a) List all diagnoses related to the right foot.

(b) Express an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any right foot disability was caused or permanently aggravated by the service-connected low back disability. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale must be provided for any opinion reached.

5.  After the above development has been completed, readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case, and afford the Veteran the opportunity to respond.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


